United States Court of Appeals
                     For the First Circuit

No. 17-1407

                     IN RE: LAURA M. SHEEDY,
                              Debtor


                        LAURA M. SHEEDY,

                           Appellant,

                               v.

     CAROLYN A. BANKOWSKI, Standing Chapter 13 Trustee; and
   WILLIAM K. HARRINGTON, United States Trustee for Region I,

                           Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Allison Dale Burroughs, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Lynch, Circuit Judges.


     David G. Baker, on brief for appellant.
     Patricia A. Remer, Office of the Chapter 13 Trustee, on brief
for appellee Bankowski.
     Robert J. Schneider, Jr., Trial Attorney, Department of
Justice, Executive Office for United States Trustees, Ramona D.
Elliott, Deputy Director/General Counsel, P. Matthew Sutko,
Associate General Counsel, John P. Fitzgerald III, Assistant
United States Trustee, and Eric K. Bradford, Trial Attorney,
Department of Justice, Office of the United States Trustee, on
brief for appellee Harrington.
November 16, 2017




       -2-
              TORRUELLA, Circuit Judge.           The single issue before us

is whether the bankruptcy court abused its discretion in denying

Appellant Laura Sheedy's ("Sheedy") motion for extension of time

to file a notice of appeal pursuant to Bankruptcy Rule 8002(d)

(1)(B) for failing to show excusable neglect.              Sheedy's motion was

filed   one    business   day   late     as   a   result   of   her   attorney's

preoccupation with his second job as a church's music director.

After a review of the arguments, we discern no abuse of discretion

and affirm.

                                I.    Background

              The facts surrounding this appeal are undisputed and we

briefly summarize them here.            On June 8, 2010, Sheedy filed for

Chapter 13 relief in the United States Bankruptcy Court for the

District of Massachusetts.           After five years, the bankruptcy court

had not confirmed Sheedy's plan.          Carolyn Bankowski ("Bankowski"),

the Standing Chapter 13 Trustee,1 filed a motion to dismiss, which

the bankruptcy court granted on October 20, 2015.               On December 8,

2015, Bankowski submitted her Final Report and Account ("Final

Report").      Sheedy filed an Objection to the Final Report and,

after a hearing, the bankruptcy court overruled Sheedy's objection



1  William K. Harrington ("Harrington") is the appointed United
States Trustee. Harrington and Bankowski are collectively referred
to as "Trustees."


                                        -3-
and entered an order to that effect on March 10, 2016.      Pursuant

to 28 U.S.C. § 158(c)(2) and Rule 8002(a)(1) of the Federal Rules

of Bankruptcy Procedure, Sheedy had fourteen days, until Friday,

March 25, 2016, to file a notice of appeal.2      A bankruptcy court

may extend this appeal period if an appellant files a motion to

extend: (1) within the fourteen-day period, Fed. R. Bankr. P.

8002(d)(1)(A); or (2) within twenty-one days after the fourteen-

day appeal period, upon a showing of excusable neglect by the

moving party.     Fed. R. Bankr. P. 8002(d)(1)(B).    Sheedy did not

file an appeal or a motion to extend by March 25, 2016.   On Monday,

March 28, 2016, the bankruptcy court entered an order closing

Sheedy's bankruptcy case.      Later that same day, Sheedy filed an

untimely notice of appeal and a motion for extension of time.

             In her motion, Sheedy claimed, through counsel, that her

attorney missed the fourteen-day deadline due to inadvertence and

oversight.     Specifically, Sheedy alleged that, in addition to his

legal practice, counsel was employed as a music director in a

church and the "important religious holidays of the last week



2  Rule 9006 explains how to compute time periods specified in the
Bankruptcy Rules. Subsection (a)(1)(A) states that when the time
period is stated in days -- fourteen days in this case -- the day
of the triggering event (i.e., an order being appealed) is excluded
from the computation. As the bankruptcy court order in this case
was issued on March 10, 2016, the fourteen day clock started on
March 11, 2016, and expired on March 25, 2016.


                                  -4-
occupied his full attention."           According to Sheedy, this one day

delay constituted excusable neglect.         The Trustees, in turn, filed

their respective objections to Sheedy's motion for extension of

time.     Specifically, Bankowski argued that both the deadline to

file the notice of appeal and counsel's obligations of his other

employment were known and anticipated.              Thus, Sheedy failed to

provide    sufficient    justification       for    her   counsel's    error.

Harrington pointed out that Sheedy's counsel identified no unique

or extraordinary circumstances that prevented him from filing the

very simple two-page notice of appeal.

            The    bankruptcy   court    denied    Sheedy's   motion   in   one

sentence: "The Motion is denied for the reasons stated in the

Objections to this Motion filed by [the Trustees]."              Sheedy then

appealed to the district court, which affirmed the bankruptcy

court's decision.      Sheedy v. Bankowski, No. 16-cv-10702-ADB, 2017
WL 74282, at *1 (D. Mass. Jan. 6, 2017).           The district court found

that    Sheedy's   counsel   knew   about   his    responsibilities    around

Easter 3 well in advance of the appeal deadline.                 Id. at *3.

Therefore, counsel's explanation for the delay "seem[ed] to amount



3  In her motion for extension, as well as her brief, Sheedy refers
to "the important religious holidays" of the week leading up to
March 25, 2016, but does not specifically name the holidays to
which she is referring. However, the district court referred to
these holidays as those "leading up to Eastertide."


                                     -5-
to mere inadvertence," and did not constitute excusable neglect.

Id. at *3-4.

                                II.   Analysis

           On appeal, Sheedy once again argues that the bankruptcy

court should have granted the requested "de minimus" extension as

counsel's inadvertent oversight and absence of any "deliberately

dilatory" tactics constituted excusable neglect.            Further, the

delay was not due to a misunderstanding of clear law or misreading

of an unambiguous judicial decree, but rather because counsel was

preoccupied with his responsibilities as music director in a church

during the important and "unique" religious holidays of the week

of March 25, 2016.     These circumstances, she contends, provide

sufficient justification as the religious holidays around March 25

occur only once a year and are therefore "unique."

           Great deference must be afforded to a bankruptcy court's

determination regarding whether counsel's neglect is excusable; we

may not set it aside without a definite and firm conviction that

the court below abused its discretion and committed clear error.

In re Power Recovery Sys., Inc., 950 F.2d 798, 801 (1st Cir. 1991).

Absent   the   existence   of    some   exceptional   justification,   an

appellate court will not intervene.         Graphic Commc'ns Int'l Union,

Local 12-N v. Quebecor Printing Providence, Inc., 270 F.3d 1, 6-7

(1st Cir. 2001).   "Demonstrating excusable neglect is a demanding


                                      -6-
standard" and the trial judge has "wide discretion" in dealing

with litigants who make such claims.               Santos-Santos v. Torres-

Centeno, 842 F.3d 163, 169 (1st Cir. 2016) (citation and internal

quotation marks omitted); see also Quebecor, 270 F.3d at 6-7.

             Of course, the lower court's analysis must be cabined

within the confines of the law.            The Supreme Court has provided

guidance,    advising   that   trial   courts      utilize   their    equitable

powers by weighing the following four factors: (1) the danger of

prejudice to the non-moving party;4 (2) the length of delay and

potential impact on judicial proceedings; (3) the reason for the

delay; and (4) whether the movant acted in good faith.                  Pioneer

Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380,

395 (1993) (interpreting "excusable neglect" in Rule 9006(b)(1) of

the Bankruptcy Rules); see Pratt v. Philbrook, 109 F.3d 18, 19

(1st Cir. 1997) (the trial court must weigh the "latitudinarian

standards" outlined by the Supreme Court).                While inadvertence,

ignorance,    or   other   such   excuses    "do    not   usually    constitute

'excusable' neglect," Pioneer, 507 U.S. at 392, this Court has not

strictly defined the term's boundaries.              We recognize, however,


4  In her belated motion for extension of time, Sheedy argued that
"the fee collected by the [Standing Chapter 13] trustee . . . is
a not insignificant amount, [and the] loss of which would be
prejudicial to [her]." However, the correct measure of prejudice
is to the non-moving party, or the Trustees in this case. See
Rivera v. ASUME, 486 B.R. 574, 578 (B.A.P. 1st Cir. 2013).


                                     -7-
that, in carving out the excusable neglect exception, "Congress

plainly contemplated that the courts would be permitted, where

appropriate, to accept late filings caused by [these reasons]."

Id. at 388 (emphasis added).

            The reason for the delay is the most important of the

Pioneer factors.   See Quebecor, 270 F.3d at 5-6; see also Nansamba

v. N. Shore Med. Ctr., Inc., 727 F.3d 33, 39 (1st Cir. 2013) ("At

a bare minimum, a party who seeks relief from judgment . . . must

offer   a   convincing   explanation    as   to   why   the   neglect   was

excusable." (quoting Cintrón-Lorenzo v. Departamento de Asuntos

del Consumidor, 312 F.3d 522, 527 (1st Cir. 2002))).           Even where

there is no prejudice, impact on judicial proceedings, or trace of

bad faith, "[t]he favorable juxtaposition of the[se] factors" does

not excuse the delay where the proffered reason is insufficient.

Hosp. del Maestro v. NLRB, 263 F.3d 173, 175 (1st Cir. 2001); see

Dimmitt v. Ockenfels, 407 F.3d 21, 25 (1st Cir. 2005) (an attorney

who does not submit a valid reason for non-compliance with the

rules cannot thereafter avail himself under the good faith factor).

            The trial court has "the best coign of vantage" to

determine the adequacy of the proffered reason upon consideration

of the totality of the relevant circumstances.           Bennett v. City

of Holyoke, 362 F.3d 1, 5 (1st Cir. 2004); see Quebecor, 270 F.3d

at 6.   Absent some extraordinary circumstance, it would be unwise


                                  -8-
for us to second guess its judgment.   Bennett, 362 F.3d at 5.

          We find no such circumstance, and see no error in the

bankruptcy court's rational conclusion that counsel's carelessness

is an insufficient reason for the delay.    While we do not doubt

the demanding nature of counsel's musical duties during this time

of year, the religious holidays occur annually and their dates

were known well in advance of the two-week filing deadline.

Counsel could and should have planned his legal responsibilities

accordingly.   See Stonkus v. City of Brockton Sch. Dep't, 322 F.3d
97, 101 (1st Cir. 2003) ("Most attorneys are busy most of the time

and they must organize their work so as to be able to meet the

time requirements of matters they are handling or suffer the

consequences." (quoting de la Torre v. Cont'l Ins. Co., 15 F.3d
12, 15 (1st Cir. 1994))).

          In addition, Sheedy provided no reason why counsel could

not have fulfilled his legal obligation during the first week of

the two-week filing deadline.    Sheedy's motion for extension, a

two-page submission, simply stated that "the important religious

holidays of the last week occupied [counsel's] full attention,"

but failed to address counsel's schedule during the first week of

the appeals period.   As with many other professions, attorneys are

expected to manage deadlines even when they fall around holidays.

See Farris v. Shinseki, 660 F.3d 557, 565 (1st Cir. 2011) (missing


                                -9-
a deadline because it fell between Christmas and New Year's Day

was "highly unconvincing").             The bankruptcy court acted well

within its bounds in finding that counsel, who has considerable

federal    appellate   experience,      was   fully    capable   of   following

procedural    requirements      despite    his   directorial     duties.    Cf.

Dimmitt, 407 F.3d at 24 (affirming district court's grant of

summary judgment following counsel's failure to comply with local

procedural rules).

             In support of her position that this one-day inadvertent

delay was excusable, Sheedy cites Local Union No. 12004, United

Steelworkers of Am. v. Massachusetts, in which we affirmed the

district court's finding of excusable neglect for counsel's notice

of appeal filed fourteen days late.              377 F.3d 64, 72 (1st Cir.

2004).    The district court allowed the late filing without comment

based upon counsel's representation that he was preoccupied taking

care of his severely ill infant son.             Id.   This Court found that,

although     the   plaintiffs    were     represented     by   multiple    other

attorneys who presumably could have timely filed, the district

court acted within its discretion.            Id.   Sheedy argues that, like

the attorney in Local Union No. 12004, her attorney was preoccupied

with personal matters not related to his legal practice.

             Sheedy's case is distinguishable.            In Local Union No.

12004, we were reviewing the district court's decision to grant a


                                     -10-
motion for an extension of time, whereas we are now reviewing the

bankruptcy court's denial of a similar motion.               This distinction

is worth emphasizing, especially in light of the deferential

standard that we must apply.          Notably, in Local Union No. 12004,

this Court declared that the district court would not have abused

its discretion had it reached the opposite conclusion.                Id.   In

addition, unlike in Local Union No. 12004, Sheedy's counsel's

miscue was not for an unforeseen situation such as a severely ill

infant, but rather as a result of annually occurring religious

holidays.      In light of these differences, we see no clear error

in the bankruptcy court's conclusion that Sheedy's justification

did not meet the most important Pioneer factor.              See Quebecor, 270
F.3d at 5-6.

            Our decision is not meant to imply that the lower court's

discretion is absolute.       Recently, in Keane v. HSBC Bank USA, this

Court found that the district court abused its discretion when it

dismissed Keane's case after his counsel failed to appear at a

scheduled motion hearing.           No. 16-1045, 2017 WL 4900587, at *2

(1st Cir. Oct. 31, 2017).       One day later, Keane's counsel filed a

motion   for    relief,    citing    that    his   failure    to   appear   was

unintentional, and that, because his only two office assistants

were on maternity leave, he simply failed to calendar the hearing

date.    Id. at *1.       While acknowledging the deference owed to a


                                      -11-
district court's ruling, we found that, because counsel's behavior

was not intentional, egregious, or repetitive, and resulted in no

prejudice    to   the   defendants,   dismissal   was   an   inappropriate

sanction.    Id. at *3.

            Our holding in Keane, however, is not inconsistent with

our holding here, as that decision relied heavily on our "strong

preference for adjudicating disputes on the merits . . . where

there has never been any consideration of the merits."          Id. at 2.

We distinguished Keane's circumstance from ones such as Sheedy's,

stating that "negligence in that [latter] context" -- in which a

judge has previously ruled on the merits -- "forfeits the right to

seek review of a merits adjudication."       Id. at 3.

            In the present situation, the bankruptcy court made a

ruling on the merits, overruling Sheedy's objection to the Final

Report.     Absent a timely notice of appeal, the bankruptcy court

correctly assumed that Sheedy agreed with its ruling, see Templeman

v. Chris Craft Corp., 770 F.2d 245, 247 (1st Cir. 1985), cert.

denied, 474 U.S. 1021 (1985), and closed this five-year-old case.

We see no error in the bankruptcy court's decision that counsel's

neglect forfeited any further review.

                            III.   Conclusion

            For the reasons stated above, we conclude that the

district court did not abuse its discretion in finding that


                                   -12-
Sheedy's   counsel's   inadvertence   did   not    constitute   excusable

neglect, and she is bound by his misstep.         The bankruptcy court's

order is affirmed.

           Affirmed.




                                -13-